DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN103435844A, cited in Applicant’s IDS; machine translation referred to herein).
Regarding Claims 1, 2, 4, 8, and 12, Chen teaches a flame retardant catalyst that has good compatibility with and can be evenly dispersed in a polymer (Abstract).  
The flame retardant catalyst comprises a cation (A) and an anion (B).  The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The cation (A) may be an imidazolium, ammonium, pyrrolium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  These are generally recognized in the art as “onium”-type cations.  The instant specification notes that onium cations are acidic, and that acidic onium cations are generated upon thermal decomposition (i.e. heating) (specification at p. 3, [0012]).  Therefore, Chen’s imidazolium, ammonium, pyrrolium, pyridinium, and phosphonium cations read on the claimed organic cations.
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  
The intumescent flame retardant further comprises an acid source, a carbon source and a gas source (i.e. a spumific compound) (p. 5, lines 5-11).  The combination of intumescent flame retardant and flame retardant catalyst reads on a flame retardant package as claimed.  Therefore, Chen anticipates Claims 1, 2, 4, 8, 10, and 12.
Regarding Claim 3, Chen discloses an identical list of polyoxometalate anions at page 4, lines 16-20.
Regarding Claims 6 and 14, Chen’s examples include polypropylene (i.e. propylene homopolymer); a combination of additives described at page 4, lines 5-11 as an intumescent flame retardant; and a flame retardant catalyst as described above.  The examples illustrate the use of 0.5-3 wt% of the flame retardant catalyst (see, e.g., p. 7, Ex. I; p. 12, Ex. X; p. 17, Ex. 39; p. 17-18, Ex. 40).  
Regarding Claim 7, Example I (p. 6, line 38 - p. 7, line 15) includes a combination of additives described at page 4, lines 5-11 as an intumescent flame retardant and a flame retardant catalyst as described above.  The combination of intumescent flame retardant and flame retardant catalyst, which collectively read on the claimed flame retardant package, are present in a total amount of 155 g in a composition which includes a total of 1,000 g of polypropylene resin and various additives.  Thus, the claimed flame retardant package is present in Example I in the amount of 15.5 wt%.  Examples II-XIII and 39-51 demonstrate the use of similar additives which collectively read on the claimed flame retardant package in amounts ranging from 12.5 wt% (p. 11-12, Ex. IX) to 23 wt% (p. 17-18, Ex. 40).  
Regarding Claim 9, the intumescent flame retardant includes a carbon source such as starch, cyclodextrin, pentaerythritol, or a phenolic resin PF (recognized in the art as referring to phenol formaldehyde resin) (p. 5, lines 7-11).
Regarding Claim 10, the acid source may be ammonium polyphosphate (p. 5, lines 7-9).
Regarding Claim 11, Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
Regarding Claim 13, the gas source (i.e. spumific) may be melamine (p. 5, lines 10-11).
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, further in view of Ugal et al. (Journal of the Association of Arab Universities for Basic and Applied Sciences, 2010, vol. 9, p. 2-5; cited in prior Office action).
Regarding Claim 5, Chen remains as applied to Claim 1 above.  Chen teaches the use of a variety of catalyst support materials such as kaolinite and modified kaolinite (p. 5, lines 19-22).  Chen does not teach zeolite 4A.
Ugal teaches that zeolites are widespread industrial materials which are used in industrial settings as adsorbents and catalysts (p. 2, Abstract).  Zeolites are highly replicable compared to natural materials (p. 2, Introduction).  Zeolite 4A is prepared from kaolin using an ion exchange technique to insert a sodium cation into the kaolin structure (p. 2, Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Chen’s kaolin with Ugal’s zeolite 4A based on the close structural similarity between the two materials and the fact that both are recognized by the prior art as being useful as adsorbents and catalysts.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09.  In addition, Ugal recognizes that zeolites are highly replicable whereas natural materials are not.  One of ordinary skill in the art would view the increased consistency of a highly reproducible product as a design incentive to select zeolite 4A over a naturally occurring material such as kaolin.  Modification in this way reads on Claim 5.




Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (US 2015/0268430; cited in prior Office action) in view of Chen.
Regarding Claim 15, Bringuier teaches a fiber optic cable which includes a core and a jacket surrounding the core (Abstract).  The core comprises at least one optical fiber (p. 4, Claim 1).  The jacket necessarily surrounds the at least one optical fiber because it also surrounds the core which comprises the at least one optical fiber.
The jacket may be formed from a polymer such as polyethylene (p. 1-2, [0013]).  Surface and base layers of the jacket may include a flame retardant to protect the more flammable core (p. 3, [0022]).  Bringuier does not teach the claimed carbon source, acid source, PIL, and/or synergist carrier.
Chen teaches a flame retardant catalyst that has good compatibility with and can be evenly dispersed in a polymer (Abstract).  
The flame retardant catalyst comprises a cation (A) and an anion (B).  The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The cation (A) may be an imidazolium, ammonium, pyrrolium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  These are generally recognized in the art as “onium”-type cations.  The instant specification notes that onium cations are acidic, and that acidic onium cations are generated upon thermal decomposition (i.e. heating) (specification at p. 3, [0012]).  Therefore, Chen’s imidazolium, ammonium, pyrrolium, pyridinium, and phosphonium cations read on the claimed organic cations.
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  
The intumescent flame retardant further comprises an acid source, a carbon source and a gas source (i.e. a spumific compound) (p. 5, lines 5-11).  The combination of intumescent flame retardant and flame retardant catalyst reads on a flame retardant package as claimed.  
Chen’s examples illustrate the use of such a combination of additives in polyethylene.  Polyethylene compositions comprising the flame retardant catalyst and intumescent flame retardant additives exhibit a rating of V-0 according to UL-94 (see, e.g., p. 9-10, Ex. VI; p. 10, Ex. VII; p. 13, Ex. XII; p. 13-14, Ex. XIII).
Chen’s flame retardant additive system is described as having good compatibility with polymers and good migration resistance (p. 6, lines 4-8), and can be uniformly dispersed in the polymer (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Chen’s flame retardant additive system for use in Bringuier’s fiber optic cable jacket.  Chen’s flame retardant is expressly recognized as being suitable for use in this capacity in polyethylene resins.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Chen’s flame retardant has good compatibility with the polymer, has good migration resistance, and can be dispersed uniformly in the polymer.  Modification in this way reads on Claims 15 and 16.
Regarding Claim 19, Chen teaches an identical list of polyoxometalates at page 4, lines 16-20.
Regarding Claim 20, Chen’s Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bringuier in view of Chen as applied to Claim 15 above, further in view of Ugal.
Regarding Claim 17, Bringuier and Chen remain as applied to Claim 15 above.  The cited references do not teach zeolite 4A.
Ugal teaches that zeolites are widespread industrial materials which are used in industrial settings as adsorbents and catalysts (p. 2, Abstract).  Zeolites are highly replicable compared to natural materials (p. 2, Introduction).  Zeolite 4A is prepared from kaolin using an ion exchange technique to insert a sodium cation into the kaolin structure (p. 2, Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bringuier in view of Chen as applied above, and further to substitute Chen’s kaolin with Ugal’s zeolite 4A based on the close structural similarity between the two materials and the fact that both are recognized by the prior art as being useful as adsorbents and catalysts.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); MPEP 2144.09.  In addition, Ugal recognizes that zeolites are highly replicable whereas natural materials are not.  One of ordinary skill in the art would view the increased consistency of a highly reproducible product as a design incentive to select zeolite 4A over a naturally occurring material such as kaolin.  Modification in this way reads on Claim 20.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 11, and 13-16 of copending Application No. 15/930,566 (hereafter ‘566) in view of Chen. 
Instant Claims 1, 2, and 8 require (A) a polymer resin and (B) a flame retardant package dispersed within the polymer resin, the flame retardant package (B) comprising (b1) a polyoxometalate ionic liquid (PIL) including organic cations that produce an acid upon heating, and (b2) a synergist carrier.
Claim 1 of ‘566 includes a polyolefin and a nitrogen-containing polymer, each of which read on the claimed polymer resin (A).  
Claim 1 of ‘566 also requires an acid source and carbon source.  Although not recited by instant Claim 1, these components are recited by dependent Claim 8 and fall within the scope of Claim 1.
Claim 1 of ‘566 further comprises a PIL and a synergist.  The claims of ‘566 do not teach organic cations that produce an acid upon heating.
In the same field of endeavor, Chen teaches a flame retardant catalyst that has good compatibility with and can be evenly dispersed in a polymer (Abstract).  
The flame retardant catalyst comprises a cation (A) and an anion (B).  The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The cation (A) may be an imidazolium, ammonium, pyrrolium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  These are generally recognized in the art as “onium”-type cations.  The instant specification notes that onium cations are acidic, and that acidic onium cations are generated upon thermal decomposition (i.e. heating) (specification at p. 3, [0012]).  Therefore, Chen’s imidazolium, ammonium, pyrrolium, pyridinium, and phosphonium cations read on the claimed organic cations.
Chen’s flame retardant catalyst is loaded on clay as a carrier (p. 5, lines 13-14).  Suitable clays include bentonite (p. 5, lines 19-22).  Although not expressly identified as such by Chen, the instant specification indicates that inorganic compounds including clay and bentonite read on the claimed synergist carrier (specification at p. 4-5, [0017]).  The composition further includes an intumescent flame retardant comprising an acid source and a carbon source (p. 4, lines 5-11).  
It would have been obvious to one of ordinary skill in the art to select Chen’s flame retardant catalyst as the PIL component of  Claim 1 of ‘566, as it is recognized by the prior art as suitable for use in this capacity in combination with a polymer, acid source, carbon source, and synergist.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The limitations of instant Claims 3, 4, 6 and 7, 14, 15, and 19 are taught by Claims 13, 14, 15, 5, 16, and 13, respectively, of ‘566.
Regarding Claims 5 and 17, Claim 14 of ‘566 teaches zeolite as a synergist.  The claims of ‘566 do not specifically list zeolite 4A.  When considering whether the invention defined in a claim of an application would have been an obvious variation of the invention defined in the claim of a patent or copending application, the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). 
Nevertheless, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).   See MPEP 804(II)(B)(2)(a).
In this case, the term “zeolite” recited in Claim 14 of ‘566 represents a genus of inorganic compounds.  The specification of ‘566 discloses only one species of zeolite falling within this genus - zeolite 4A (‘566 specification at p. 8, [0031]).  This demonstrates that the “zeolite” recited in Claim 14 of ‘566 is a genus which encompasses the subject matter of instant Claim 5, and that one of ordinary skill in the art would at once envisage the only species disclosed in the portion of the ‘566 specification defining this genus.  Thus, the zeolite recited in Claim 14 of ‘566 is an obvious variation of zeolite 4A recited in instant Claim 5.
Regarding Claim 9, the polyamide of Claim 2 of ‘566 reads on the claimed carbon source.  Alternatively, carbon sources falling within Claim 9 are recited as components of an ionic liquid in Claim 11 of ‘566.
Regarding Claim 10, Chen’s acid source may be ammonium polyphosphate (p. 5, lines 7-9).
Regarding Claim 11, Chen’s Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
Regarding Claim 12, Chen’s intumescent flame retardant comprising an acid source, a carbon source, and a gas source (i.e. a spumific compound) (p. 5, lines 5-11). 
Regarding Claim 13, Chen’s gas source (i.e. spumific) may be melamine (p. 5, lines 10-11).
Regarding Claim 16, Chen’s examples demonstrate that the use of the flame retardant additives described above results in a V-0 rating according to UL-94 (see, e.g., p. 9-10, Ex. VI; p. 10, Ex. VII; p. 13, Ex. XII; p. 13-14, Ex. XIII).
Regarding Claim 20, Chen’s Example IV includes ammonium polyphosphate and pentaerythritol in a weight ratio of 2:1 (p. 8, lines 19-21).  Example VI illustrates a weight ratio of 3:1 (p. 9, lines 23-25).
This is a provisional nonstatutory double patenting rejection.



Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although Claim 18 depends from Claim 15, these features would also be allowable if incorporated into Claim 1.

Terminal Disclaimer

The terminal disclaimers filed 13 September 2021 are effective in overcoming the previous nonstatutory obviousness-type double patenting rejections based on copending Application No. 16/776,555 and U.S. Patent Nos. 10,759,922 and 10,975,226.
Response to Arguments

Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.
The Applicant argues that Chen does not disclose organic cations that produce an acid upon heating as claimed.  The Applicant argues that the claimed cations are produced from organic cations that are reacted with compounds containing phosphorus, boron, or sulfur.  The Applicant states that the organic cation reacted with phosphorus, boron, or sulfur anion is then reacted with the polyoxymetalate anion.
The Applicant’s arguments refer to a method by which the claimed PIL is made.  However, the claims are drawn to a product.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  
The process described by the Applicant will first result in formation of a salt between an organic cation and a phosphorus, boron, or sulfur anion.  When combined and reacted with a polyoxymetalate anion, an ion exchange reaction will occur resulting in formation of a salt between the polyoxymetalate anion and the organic cation.  Chen’s formula (A)nB is the product that will result from following the procedure described in the Applicant’s remarks.  Claim 1 does not require the presence of the phosphorus, boron, or sulfur anion present in the precursor salt.  Claim 1 requires only the organic cation present in the final PIL along with a polyoxymetalate.  Although Chen’s PIL may be obtained through a different process, Chen’s onium cations are identical to those recited in the claimed PIL.  
With respect to the rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Chen in view of Ugal, the Applicant argues that Chen’s list of acceptable synergists does not include zeolites.  The Applicant notes that zeolites are left out of this list despite Chen’s explicit consideration of prior art formulations that include zeolite in the background section of the application.  The Applicant concludes that there would be no reasonable expectation of success in the substitution of Chen’s disclosed synergists with Ugal’s zeolite.
Chen’s list of acceptable synergists does not include zeolite; however, Chen does not teach away from or in any way disparage the use of zeolite as a synergist.  The background section of Chen’s disclosure briefly discusses a prior art reference in which a combination of zeolite, ammonium polyphosphate, pentaerythritol, and ammonium polyphosphate was used as a flame retardant for polypropylene resin (p. 1, lines 19-25).  This portion of Chen appears to note a synergistic effect when natural zeolite is combined with the other aforementioned components.  
The cited portions of Chen do not teach away from or otherwise disparage the use of zeolite, and appear to recognize that zeolite has been used successfully as a synergist in prior art flame retardant formulations.  Ugal recognizes the widespread industrial use of zeolite; teaches advantages associated with the use of zeolite over naturally occurring kaolin which is disclosed by Chen; and demonstrates the close structural similarity between zeolite and natural kaolin.  Based on the combined teachings of Chen and Ugal, one of ordinary skill in the art would have a reasonable expectation of success when selecting zeolite 4A as a synergist.
The Applicant’s arguments with respect to the rejection of Claims 15-20 under 35 U.S.C. 103 as being unpatentable over Bringuier and Chen; the rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Bringuier in view of Chen and Ugal;  the nonstatutory obviousness-type double patenting rejection of Claims 1-4, 6-16, 19, and 20 over copending application 15/930,566 in view of Chen; and the nonstatutory obviousness-type double patenting rejection of Claims 5 and 17 over copending application 15/930,566 in view of Chen and Ugal are believed to be addressed in full in paragraphs 38-42 above.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762